Exhibit 10.14

 



Consulting Agreement

between

HYPERSOLAR, INC. and GreenTech Development Corporation

  

This Consulting Agreement (“Agreement”) is entered into this September 19, 2018
(the “Effective Date”) by and between HyperSolar, Inc., a Nevada corporation,
(“Company”) with its principal address at 510 Castillo St., Suite 320, Santa
Barbara, CA 93101 and GreenTech Development Corporation, a Wyoming Corporation,
(“Consultant”) with their principal address at 30 N. Gould St., Suite R,
Sheridan, WY 82801.

 

Section 1. Hiring of Consultant. This Agreement shall commence on the Effective
Date and continue until terminated in accordance herewith. This Agreement may be
terminated by either party at any time, for any or no reason, by written notice
to the other party not less than thirty (30) days prior to the effective date of
termination. In the event of such termination, Company will be obligated to pay
Consultant any outstanding fees and expenses due under this Agreement only for
or in connection with such services actually completed by Consultant and
reasonably acceptable to Company as of the date of termination notice.

 

Section 2. Duties. Consultant shall be available to consult with and perform the
following duties for Company concerning the business and technology of Company:

 

a.Advise company on the development and commercialization of the Company’s
technology

 

b.Aid in the solicitation and acquisition of the financing for the development
and commercialization of the Company’s technology, and the ongoing operations of
the Company.

 

c.Help seek and identify potential engineering and construction firms that are
qualified to design and build a pilot plant to test and operate the Company’s
technology in a steady state condition, and to negotiate the Company’s
arrangement with the chosen firm.

 

d.Aid in the identification of and the establishment of a contractual
relationship with a host company with which the Company can establish and
operate its pilot plant.

 

e.Advise the CEO in the allocation of Company resources and in any other
function that the CEO chooses.

 

The Company shall pay Consultant the fees set forth in this Agreement for making
its professionals available to consult with Company. Consultant will determine
the method, details, and means of performing the above-described services.
Consultant’s performance under this Agreement shall be conducted with due
diligence and in full compliance with the highest professional standards of
practice in the industry. Consultant shall at all times comply with all
applicable laws and Company’s safety rules in the course of performing the
services.

 



Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 1

 



 

Section 3. Status of Consultant. Employees of the Consultant shall be treated as
an independent contractor, and not as employees, partners, agents, or principals
of Company, and shall not be entitled to the rights or benefits afforded to
Company’s employees, including disability or unemployment insurance, workers’
compensation, medical insurance, sick leave, or any other employment benefit.
Consultant shall be responsible for providing disability, unemployment, and
other insurance, workers’ compensation, training, permits, and licenses for its
own employees and subcontractors. Consultant shall be responsible for paying
when due all income taxes, including estimated taxes, incurred as a result of
the compensation paid by Company to Consultant for services under this
Agreement. On request, Consultant will provide Company with proof of timely
payment in the form of a written confirmation by a Certified Public Accountant
that Consultant has paid such taxes on a timely basis. Consultant agrees to
indemnify Company for any claims, costs, losses, fees, penalties, interest, or
damages suffered by Company resulting from Consultant’s failure to comply with
this provision.

 

Section 4 . Compensation.

 

As consideration for the Consultant’s undertaking to be available to provide the
services described above, Company agrees to pay to Consultant a monthly retainer
of $10,000 payable at the first of each month. Furthermore, Consultant may be
paid additional bonus compensation based on its performance, at the sole
discretion of the Company. Consultant shall seek the advice and counsel of a
certified public accountant, tax attorney, or other tax adviser with respect to
the tax consequences of the foregoing provisions. Company makes no
representations in that regard. All fees paid hereunder are Consultant’s sole
compensation for rendering the services to Company.

 

Section 5. Product and Project Development.

 

Company’s actual development of any given project and/or product shall be
contingent on (i) regulatory issues and financial concerns; and (ii) Company’s
subjective determinations to be made in its sole discretion as to economic
viability, availability of financing, marketplace desirability, competition in
the marketplace, and aesthetic appeal, and such other factors as Company deems
pertinent, in the exercise of its sole discretion. Company has and shall
continue to have the absolute unqualified and unfettered right to decline to
develop, advance, or pursue any given project(s) and/or product(s). Nothing
contained in this agreement shall give rise to an obligation or duty on the part
of Company to actually engage in the development, advancement, or pursuit of any
given project(s) and/or product(s) or to assign to Consultant any tasks related
thereto. Company shall suffer no liability, penalty, or other adverse
consequence if Company, in the exercise of its sole and unfettered discretion,
abandons or otherwise declines to develop, advance, or pursue any given project.
Company disclaims any and all representations and/or warranties, express or
implied, as to whether any such project(s) and/or product(s) will actually be
developed, advanced, or pursued.

 

Section 6. Consultant’s Representations and Warranties. Consultant hereby
represents and warrants that it possesses the skill, knowledge, and experience
so as to be fully qualified, well-experienced, and properly skilled in the
performance of the services required under this Agreement without direct
supervision.

 



Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 2

 



 

Section 7. Intentionally Blank.

 

Section 8. Confidentiality and Assignment of Inventions.

 

(a) Obligations. During the term of this Agreement, and for five (5) years
afterward, (i) Consultant must hold in strict confidence any Confidential
Information (as defined below), (ii) Consultant must not disclose to any third
party any Confidential Information unless it has first received approval to make
such disclosure or such disclosure is required during the term of this Agreement
in order to carry out Consultant’s day-to-day activities in fulfillment of its
duties hereunder, and (iii) Consultant may not use Confidential Information for
any use or purpose other than providing the services hereunder.

 

(b) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means technical data, trade secrets or know-how, such
as research, product plans, products, services, customer lists, vendors and
customers (including customers and prospective customers of Company on whom
Consultant calls or with whom Consultant becomes acquainted during the term of
this Agreement), markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances or other business information disclosed to
Consultant by Company either directly or indirectly in writing, orally or by
drawings or observation of parts or equipment. Confidential Information may
include items obtained by Company from a third party, but which it is required
to keep secret. Confidential Information does not include any of the foregoing
items which have become publicly known and made generally available through no
wrongful act of Consultant or of others who were under confidentiality
obligations as to the item or items involved.

 

(c) Former or Concurrent Employer Information. Consultant shall not, during the
term of this Agreement, improperly use or disclose any proprietary information
or trade secrets of any former or concurrent employer, client, or other person
or entity. Consultant shall not bring onto the premises of Company any
unpublished document or proprietary information belonging to any such employer,
client, or other person or entity unless consented to in writing by such
employer, person or entity. Consultant acknowledges its understanding that
Company has no interest whatsoever in any knowledge or information Consultant
may possess that is proprietary to a concurrent or former employer or consulting
client. Consultant acknowledges its full and complete understanding that it is
Company’s policy to insist that Consultant not bring to Company or use in its
work for Company any papers, notes or other information that is proprietary to a
concurrent or former employer or consulting client. If Consultant has any such
papers or other information in its possession, Company strongly suggests that
such papers or other information be returned to such concurrent or former
employer or consulting client. Company further suggests that Consultant, if it
has any questions or doubts concerning matters that may be proprietary to a
concurrent or former employer or consulting client, contact such concurrent or
former employer or consulting client to discuss the matter. If questions remain
with Consultant in this regard after engaging in such discussions, Company will
afford Consultant an opportunity to meet with Company’s attorney for purposes of
achieving a lawful and otherwise appropriate resolution with respect to such
issues.

 



Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 3

 



 

(d) Assignment of Inventions. Consultant will promptly make full written
disclosure to Company, will hold in trust for the sole right and benefit of
Company, and hereby assigns to Company, or its designee, all of Consultant’s
right, title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or eligible for registration under copyright or similar laws,
which Consultant may solely or jointly with others conceive or develop or reduce
to practice, or cause to be conceived or developed or reduced to practice,
during the term of this Agreement (collectively referred to as “Inventions”) and
which (i) are developed using the equipment, supplies, facilities or
Confidential Information of Company, (ii) result from or are suggested by work
performed by Consultant for Company, or (iii) relate to the business, or to the
actual or demonstrably anticipated research or development of Company, will be
the sole and exclusive property of Company, and Consultant shall, and does
hereby assign all of its right, title and interest in such Inventions to
Company, except as provided in Section 8(g). Any assignment of copyright
hereunder (and any ownership of a copyright as a work made for hire) includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “moral rights” (collectively,
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, Consultant hereby ratifies and
consents to any action of Company that would violate such Moral Rights in the
absence of such ratification/consent. Consultant will confirm any such
ratifications and consents from time to time as requested by Company.

 

(e) Patent and Copyright Registrations. Consultant shall assist Company, or its
designee, at Company’s expense, in every proper way to secure Company’s rights
in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries.
Consultant hereby conveys to Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. Consultant’s obligation to execute or cause to be executed,
when it is within its power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If Company is unable because
of Consultant’s mental or physical incapacity or for any other reason to secure
Consultant’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to Company, as above, then Consultant
hereby irrevocably designates and appoints Company and its duly authorized
officers and agents as Consultant’s agent and attorney-in-fact, to act for and
in behalf and stead of Consultant to execute and file any such applications and
to do all other lawfully permitted acts to further the prosecution and issuance
of letters patent or copyright registrations thereon with the same legal force
and effect as if executed by Consultant.

 

(f) Maintenance of Records. Consultant will maintain adequate and current
written records of all Inventions made by Consultant (solely or jointly with
others) during the term of this Agreement. The records will be in the form of
notes, sketches, drawings, and any other format that may be specified by
Company. The records will be available to and remain the sole property of
Company at all times.

 

(g) Inventions Made Prior to the First Date of the Term of this Agreement.
Consultant provides below a list of all inventions, original works of
authorship, developments, improvements, and trade secrets which were made by
Consultant prior to the first date of the term of this Agreement (collectively
referred to as “Pre-Company Inventions”), which belong to Consultant, which
relate to Company’s proposed business, products or research and development, and
which are not assigned to Company hereunder. If no such list is attached, then
Consultant represents that there are no such Pre-Company Inventions. If during
the term of this Agreement Consultant incorporates into a Company product,
process, device, or machine a Pre-Company Invention owned by Consultant or in
which Consultant has an interest, Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Pre-Company Invention as part of or in
connection with such product, process or machine.

 

Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 4

 

 

List of Pre-Company Inventions Subject to §8(g):

 

Title           Date            Identification No. or Brief Description



 

1.       ____________________________________________________________ 

 

Initals: _____________

 

(If more than one, see Attachment 8(g); if none, insert the word “None”)

 

(h) Exception to Future Assignments. Any provisions of this Agreement requiring
the future assignment of Inventions to Company do not apply to any invention
that (i) Consultant develops entirely on its own time; and (ii) Consultant
develops without using Company equipment, supplies, facilities, or confidential
or trade secret information; and (iii) does not result from any work performed
by Consultant for Company; and (iv) does not relate at the time of conception or
reduction to practice to Company’s business, or to its actual or demonstrably
anticipated research or development. Any such invention will be owned entirely
by Consultant, even if developed during the term of this Agreement. Consultant
will immediately advise Company promptly in writing of any inventions that
Consultant believes meet the criteria for exclusion set forth herein and are not
otherwise disclosed herein.

 

(i) Return of Company Documents. Upon termination of this Agreement, Consultant
will deliver to Company (and will not keep in its possession, recreate, or
deliver to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by Consultant pursuant to this Agreement or
otherwise belonging to Company, its successors or assigns. Upon termination of
this Agreement Consultant will sign and deliver the “Termination Certificate”
attached hereto as Exhibit B.

 

9. Notification of New Principal, Employer, or Client. Consultant hereby grants
consent to Company to notify any new principal, employer, or client of
Consultant about Company’s rights and Consultant’s obligations arising under
this Agreement.

 

10. No Solicitation of Employees; Non-Competition.

 

10.1  During the term of this Agreement, the following provisions apply:

 

(a) Consultant will not solicit the employment of any person who is then engaged
by Company as an employee, consultant or advisor, or who was engaged by Company
as an employee, consultant or advisor within the prior 12 month period, on
behalf of Consultant or any other person(s) or entity(ies).

 

(b)  Consultant will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which Company is
now involved or becomes involved during the term of this Agreement, nor will
Consultant engage in any other activities that conflict with its obligations to
Company.

 

(c)  Consultant will not engage in any other activity, alone or in concert with
any other(s), which serves to solicit, entice, or in any way divert any of the
Company’s employees, customers, prospects, business opportunities, investors, or
suppliers to do business with any business entity in competition with Company or
that could otherwise impair or harm the interests of Company.

 



Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 5

 



 

10.2 During the twelve (12) months following the termination of this Agreement,
regardless of the reason or circumstances related to such termination, the
following provisions apply:

 

(a) Consultant will not solicit the employment of any person who is then engaged
by Company as an employee, consultant or advisor, or who was engaged by Company
as an employee, consultant or advisor within the prior 12 month period, on
behalf of Consultant or any other person(s) or entity(ies).

 

(b)  Consultant will not engage in any employment, occupation, consulting or
other business activity individually or with any third party with whom Company
is engaged in a business relationship (whether as customer, subcontractor,
supplier, investor, or otherwise). A list of such third parties to whom this
subparagraph applies will be prepared by Company and delivered to Consultant
promptly following termination of this Agreement.

 

11. Representations & Disclosure. Consultant represents and warrants that its
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by Consultant in confidence
or in trust prior to the term of this Agreement. Consultant has not entered
into, and will not enter into, any oral or written agreement in conflict
herewith, including without limitation any employment with or engagement by any
academic institution. Consultant will execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. In
conjunction with the signing of this Agreement, Consultant will make full
disclosure and provide to Company accurate and complete copies of any and all
(i) presentations, (ii) documents, and (iii) communications, regardless of the
medium thereof, which Consultant provides to Company customer(s), prospect(s),
supplier(s) and/or investor(s) outside of the scope of its duties as a Company
consultant.

 

12. Indemnity. Consultant will defend, indemnify and hold Company and its
affiliates (and their respective employees, directors and representatives)
harmless against any and all loss, liability, damage, claims, demands or suits
and related costs and expenses (including, without limitation, reasonable
attorneys’ fees and court costs) arising or resulting, directly or indirectly,
from (i) any act or omission of Consultant (its employees or independent
contractors) or Consultant’s (its employees’ or independent contractors’) breach
of any representation, warranty or covenant of this Agreement, or (ii)
infringement of any third-party intellectual property rights by the results of
Consultant’s services, Company’s use of such results or Consultant’s performance
of the services hereunder.

 



Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 6

 



 

13. Limit of Liability. NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR
OTHERWISE, NEITHER CONSULTANT NOR Company WILL BE LIABLE WITH RESPECT TO ANY
SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY INCIDENTAL, SPECIAL,
EXEMPLARY OR CONSEQUENTIAL DAMAGES. THE FOREGOING LIMITATION DOES NOT APPLY TO
CONSULTANT’S OBLIGATIONS UNDER SECTIONS 3, 8, 10 OR 12.



 

14. Arbitration and Equitable Relief.

 

(a) Arbitration. Except as provided in Section 14(b) below, any dispute or
controversy arising out of or relating to this Agreement must be resolved by
binding contractual arbitration to be held within the County of Los Angeles,
State of California, in accordance with the Code of Civil Procedure of the State
of California. The arbitrator may grant injunctions or other relief in any such
dispute or controversy. The decision of the arbitrator shall be final, binding,
and non-appealable. Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction. Company and Consultant shall each pay one-half of the
costs and expenses of such arbitration. At the conclusion of such arbitration
the prevailing party shall be entitled to recover from the other party the
reasonable attorney fees (as determined by the arbitrator) and court costs
incurred in said arbitration proceeding and in any ensuing enforcement and
collection proceedings.

 

(b) Equitable Remedies. With respect to those sections of this Agreement which
would be a proper subject of equitable relief under California law, Company will
have available, in addition to any other right or remedy available, the right to
obtain an injunction from a court of competent jurisdiction restraining such
breach or threatened breach and to specific performance of any such provision(s)
of this Agreement. The parties mutually agree that no bond or other security
shall be required in obtaining such equitable relief and Consultant hereby
consents to the issuance of such injunction and to the ordering of specific
performance.

 

15. General Provisions.

 

(a) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California as they apply to contracts
entered into and wholly to be performed within such State. Consultant hereby
expressly consents to the nonexclusive personal jurisdiction and venue of the
state and federal courts located in the Central District of California for any
lawsuit filed there against Consultant by Company arising from or relating to
this Agreement.

 

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between Company and Consultant relating to the subject matter
herein and merges all prior discussions between the parties hereto. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the party to
be charged. Subsequent change(s) in duties and/or compensation will not affect
the validity or scope of this Agreement.

 

(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 



Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 7

 



 

(d) Successors and Assigns. Consultant may not assign, sell, transfer, delegate
or otherwise dispose of any rights or obligations under this Agreement; any such
purported assignment, transfer, or delegation shall be null and void. Nothing in
this Agreement shall limit Company’s right to assign, sell, transfer, delegate
or otherwise dispose of any of its rights or obligations under this Agreement.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above.

 

(e) Proof of Eligibility to Work in U.S. For purposes of U.S. federal
immigration law, Consultant must provide to Company certain documents that
confirm Consultant’s identity and prove your eligibility to engage in work
activities in the United States, including the performance of the consulting
activities contemplated by this Agreement. Such documents shall be provided by
Consultant to Company within three business days after date of hire. Company
reserves the right to terminate this Agreement if Consultant fails to provide
the eligibility documents within said time period.

 

(f) Additional Company Rules and Regulations, Conflict of Interest Guidelines.
As a Company consultant, Consultant will be required to abide by company rules
and regulations in force from time-to-time. When so requested by Company,
Consultant will be specifically required to sign an acknowledgment that he has
read and understand company rules of conduct which may be issued in written or
electronic form, or in a company handbook. In addition, Consultant agrees to
abide by the Conflict of Interest Guidelines set forth in Exhibit A, attached
hereto.

 

(g) Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, court costs and necessary disbursements, in
addition to any other relief to which the party may be entitled.

 

Executed as of the Effective Date.

 



By: /s/ Tim Young     Tim Young     President         CONSULTANT:         By:
/s/ E.R. Smith     GreenTech Development Corporation     E.R. Smith,
Vice-President  

 



Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 8

 

EXHIBIT A

 

HyperSolar, Inc.

Conflict of Interest Guidelines

 

It is the policy of HyperSolar, Inc. and its subsidiaries and affiliates
(together, “Company”) to conduct its affairs in strict compliance with the
letter and spirit of the law and to adhere to the highest principles of business
ethics. Accordingly, all officers, employees, consultants, and independent
contractors must avoid activities which are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of Company.
The following are potentially compromising situations which must be avoided. Any
exceptions must be reported to the President and written approval for
continuation must be obtained.

 

(1)  Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to Company is intended.

 

(2)  Accepting or offering substantial gifts, excessive entertainment, favors or
payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to Company.

 

(3)  Participating in civic or professional organizations that might involve
divulging confidential information of Company.

 

(4)  Initiating or approving any form of personal or social harassment of
employees.

 

(5)  Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of
Company.

 

(6)  Borrowing from or lending to employees, customers or suppliers.

 

(7)  Acquiring real estate or property of interest to Company without first
receiving written approval from the President.

 

(8)  Improperly using or disclosing to Company any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.

 

(9)  Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees and/or consultants.

 

(10) Making any unlawful agreement with distributors with respect to prices.

 

(11) Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.

 

(12) Engaging in any conduct which is not in the best interest of Company.

 

Each officer, employee, consultant, and independent contractor must take every
necessary action to ensure compliance with these guidelines and to bring problem
areas to the attention of higher management for review. Violations of this
conflict of interest policy may result in immediate termination.

 

Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 9

 

EXHIBIT B (only executed upon termination of agreement)

 

HyperSolar, Inc.

Termination Certificate

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to HyperSolar, Inc. its subsidiaries, affiliates, successors or
assigns (together, the “Company”).

 

I further certify that I have complied with all the terms of my Consulting
Agreement with Company signed by me (the “Consulting Agreement”), including the
reporting of any inventions and original works of authorship (as defined
therein), conceived or made by me (solely or jointly with others) covered by the
Consulting Agreement.

 

I further agree that, in compliance with the Consulting Agreement, I will
preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of
Company.

 

I further agree that for twelve (12) months from this date, I shall not solicit
the employment of any person who shall then be employed by Company (as an
employee or consultant) or who shall have been employed by Company (as an
employee or consultant) within the prior twelve (12) month period, on behalf of
myself or any other person, firm, corporation, association or other entity,
directly or indirectly, all as provided more fully with the Consulting
Agreement.

 

Date:                              

 

      GreenTech Development Corporation







 

Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 10

 

 

ATTACHMENT 8(g)

 

Consultant’s Pre-Company Inventions:

 



Title    Date   Identification No. or Brief Description   Subject to §8(g),
above                                                                          
                                                                               
                                                                               
                                                           

  



Consulting Agreement between HYPERSOLAR, INC. and GreenTech Development
Corporation

Page 11

 

 

